Debt on a note under seal for $100. The plea and defence was that the note was for an animal bought by the defendants of Messick, *Page 244 
and which he warranted to be sound and valuable, but that it proved to be worthless and of no value; and general demurrer to the plea.
We consider the question raised in this case, settled by the decision of the court in the case of Stayton v. Morris,
4 Harr. 357, as well as by the numerous cases cited on behalf of the plaintiff in the argument. Indeed, the principle ruled in those cases had long been well settled; and in principle, the present case was not distinguishable from them, for the reason suggested by *Page 246 
the counsel for the defendants, that is to say, on the ground that it originated and was conducted below in the manner stated by him and comes up here on appeal from the judgment of a justice of the peace. A just defence, such as is contemplated in the act of Assembly referred to, imports such a defence as is cognizable at common law, or by special provision of some other statute, if there is any, and no other. A justice of the peace by the laws of this State, is invested with no equitable powers, or jurisdiction; and even if it were otherwise, it would not follow that the plea in question and the facts alleged in support of it, would constitute an equitable defence to the action of the plaintiff; because if the facts alleged were true, they would furnish the defendants with an equivalent remedy by a cross action at law against the plaintiff for damages, and it is an elementary principle and maxim of courts of equity that they cannot afford a party equitable relief, and will not interpose, when he has his remedy by an action at law in the case. Judgment must therefore be entered for the plaintiff on the demurrer.